Citation Nr: 1827347	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-24 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with secondary depression. 

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

A claim for a TDIU is part of an increased rating claim when such a claim is raised by the record.  Rice v. Shinseki, App. 447 (2009).  In November 2011, the Veteran submitted a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability), asserting that he is unemployable due to PTSD.  As the record raised a question of whether the Veteran is unemployable due to service-connected disability, TDIU is part of the increased rating matter before the Board.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, PTSD symptoms during the appeal period have resulted in occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas.

2.  The preponderance of the competent and credible evidence of record indicates that the Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating, but not higher, for PTSD were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).


2.  The criteria for entitlement to TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in February 2011. 

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran was provided with a VA examination in March 2011.  In March 2016, the Board remanded the claim to obtain a more contemporaneous VA examination to determine the current severity if PTSD.  The RO sent the Veteran a letter in October 2016 in an attempt to schedule a VA examination.  In December 2016, the RO was informed that the Veteran had moved out of the country temporarily.  The RO sent letters dated December 2016, May 2017, and June 2017 informing the Veteran that they were attempting to schedule a VA examination, and that the Veteran should inform them of his new address abroad, or information regarding his return.  In June 2016, the RO also called the Veteran's telephone number of record and spoke to the Veteran's son, who informed the RO that he was unsure when the Veteran would return.  The Board emphasizes that the duty to assist and provide the Veteran with a VA examination is a two-way street, and due to the Veteran's failure to attend the scheduled VA examinations, provide dates for which he is able to attend a VA examination or return communication with the VA to schedule VA examinations, there is no further duty to provide any more VA examinations relating to these claims.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Further, in light of the adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric disabilities are rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).

A 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2017).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2017).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2017).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2017).

The symptoms listed in the General Rating Formula are examples, not an exhaustive list, and it is not required to find the presence of all, most, or even some of the enumerated symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). When determining the appropriate rating to be assigned for a service-connected mental disorder, the focus is on how the frequency, severity, and duration of the symptoms affect the Veteran's occupational and social impairment, rather than on the presence or absence of particular symptoms listed in the schedular criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

Relevant to a rating of the level of impairment caused by mental disorders is the score on a Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the American Psychiatric Associations' Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and indicates the examiner's opinion on the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  The assigned GAF scores increase or decrease as the Veteran's level of psychiatric impairment improves or declines.  A GAF score of 61 to 70 indicates some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, however, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Richard v. Brown, 9 Vet. App. 266 (1996).

The nomenclature in DSM IV has been specifically adopted by VA in the rating of mental disorders.  38 C.F.R. § 4.125, 4.130 (2017).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  Brambley v. Principi, 17 Vet. App. 20 (2003); Bowling v. Principi, 15 Vet. App. 1 (2001).

Effective March 19, 2015, VA revised the Schedule for Rating Disabilities with respect to the rating criteria for mental disorders.  The revisions replaced references in earlier editions of the DSM with revisions in the recently updated Fifth Edition (DSM-5).  Those revisions apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply.

The Veteran contends that the disability ratings assigned for PTSD do not accurately compensate the severity of PTSD.  The present claim for an increased rating arises from service connection for PTSD that was originally granted in an August 2011 rating decision.  

In June 2010 VA medical records, the Veteran reported that he decided to retired two weeks prior due to stressors at work.  The Veteran was cooperative, and speech was within normal limits.  The Veteran's mood was euthymic, and affect was anxious.  The Veteran denied suicidal or homicidal ideation.  The examiner diagnosed PTSD.

In January 2011 VA medical records, the examiner noted mild PTSD symptoms and a history of mood issues.  The Veteran reported stable mood and no altercations or confrontations.  The Veteran denied past or present suicidal or homicidal ideation.  On examination, the Veteran was alert and oriented.  The Veteran's appearance and hygiene were normal.  The Veteran's speech was normal in rate and tone.  The Veteran's mood was good, with appropriate affect.  The examiner diagnosed PTSD and depressive disorder NOS, and assigned a GAF of 65.

In a March 2011 statement, the Veteran stated that he was unable to keep a job since returning from Vietnam due to issues with anger, mood swings, and outbursts.  The Veteran also stated he could not deal with stressful situations, and would begin to sweat, have trouble breathing and get chest pains when he could not get away from an argument.  The Veteran stated that he wanted to be violent toward people that had wronged him.  The Veteran stated that he would end up leaving a job due to the inability to get along with others.  The Veteran also reported that he had no social life or friends, could not be around confusion, noise or quarreling, had angry outbursts at home, experienced nightmares and flashbacks, became confused often and had trouble keeping up with day-today hygiene without the help of his wife.

At a March 2011 VA examination, the Veteran reported symptoms including problems with memory and concentration, difficulty focusing attention, nightmares several times a week, trouble falling asleep, anger and irritability, difficulty getting along with others, depressed mood, flashbacks and exaggerated startle response.  The Veteran reported that he had retired from work in electronics 6 years prior due to difficulty getting along with bosses, supervisors, and coworkers due to PTSD symptoms, specifically anger and irritability.  The Veteran reported he had 30 different jobs since he left Vietnam due to PTSD symptoms.  The Veteran had been married for 40 years, and his wife was present at the interview.  The Veteran reported that PTSD symptoms caused problems in his marriage, specifically his anger and irritability.  The Veteran reported he isolated, and stayed at home.  On examination, the Veteran was neatly dressed.  He was generally cooperative.  The Veteran was alert and oriented to person, place, and time.  The Veteran's mood was depressed, and affect was controlled and appropriate.  The examiner noted that the Veteran was mildly anxious as the interview progressed, and broke down into tears towards the end of the interview.  The Veteran's memory was intact.  His thinking was clear, and speech was normal in rate, rhythm and volume.  There was no indication of hallucinations of delusions.  The Veteran reported some suicidal and homicidal ideation.  The examiner diagnosed PTSD and assigned a GAF of 50.  The examiner opined that symptoms of PTSD had decreased the Veteran's work efficiency and his ability to perform occupational tasks.  The examiner noted that the symptoms of PTSD had impaired the Veteran's thought process and his ability to communicate with others.

In a November 2011 statement, the Veteran stated that he was unable to work due to PTSD symptoms, including severe anger, irritability and depression.  The Veteran reported he was unable to get along with others, and had gone through 30 jobs due to symptoms of PTSD.  The Veteran also reported daily panic attacks.

VA medical records from December 2011 through September 2015 show that the Veteran consistently reported stable mood, and only mild PTSD symptoms.  In March and June 2012 records, the Veteran reported depressed mood due to increased medical issues.  Subsequently, the Veteran again reported stable or good mood.  In March 2014, the Veteran reported that his medication as working great, and that his wife said he was much easier to get along with.  During this period, the Veteran consistently denied any past or present suicidal or homicidal ideation.  On examination during this period, the Veteran was consistently alert and oriented, with normal speech, appearance and hygiene.  The Veteran's mood during this time was stable or good, with appropriate affect.  GAF scores during this time ranged from 50 to 55.  

In March 2016, the Veteran reported for his last mental health follow up before moving to Kenya.  The Veteran reported that his medication was working great, that he his mood was stable and that he had no depressive symptoms.  The Veteran's affect was bright.  He denied past or present suicidal or homicidal ideation.  On examination, the Veteran was alert and oriented.  His appearance and hygiene were normal.  The Veteran's speech was normal.  Mood was good with appropriate affect.  The examiner assigned a GAF of 70.

Based upon VA medical records and the VA examination report, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 50 percent rating is more nearly approximated for the entire appeal period.  The Board finds that the preponderance of the evidence is against a finding of a higher rating during the appeal period, as the evidence does not show deficiencies in most areas.  The Veteran maintained a relationship with his wife, and did not demonstrate deficiencies in memory or thinking.  While the Veteran reported suicidal and homicidal ideation during the VA examination, VA medical records indicate the Veteran consistently denied past or present suicidal or homicidal ideation.  Therefore, the Board finds that deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher rating of 70 percent have not been demonstrated. Bowling v. Principi, 15 Vet. App. 1 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation). due to psychiatric symptoms have not been shown.  The evidence also does not show total occupational and social impairment as the Veteran maintains a social relationship with his spouse and there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. Therefore, the Board finds that the preponderance of the evidence is against the assignment of any rating higher than 50 percent.

In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which are found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is competent to report symptoms, such as angry outburst and irritability, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the objective evidence does not demonstrate symptoms that more nearly approximate a higher rating under the General Rating Formula for Mental Disorders.  

Accordingly, the Board finds that the evidence supports the assignment of a 50 percent rating for PTSD during the appeal period.  The Board finds that the preponderance of the evidence is against the assignment of a rating greater than 50 percent for PTSD.  All reasonable doubt has been resolved in favor of the Veteran in assigning the 50 percent rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017). 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The Veteran's current service-connected disabilities are posttraumatic stress disorder, tinnitus, and myocardial infarction.  The Veteran's combined service-connected disability rating is 60 percent.  Thus, he does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

Nevertheless, a Veteran may be entitled to a TDIU if it is established that he is unable to secure or follow substantially gainful employment as a result of the effects of the service-connected disabilities.  38 C.F.R. § 4.16(b) (2017).  Therefore, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment, or work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2017).  In making the determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19 (2017).

Throughout the relevant appeal period, the evidence of record does not reveal factors outside the norm resulting in unemployability.  During the appeal period, the Veteran has not shown that his service-connected disabilities have significantly hindered his ability to maintain some form of gainful employment.  A March 2011 VA examiner found that the Veteran's PTSD symptoms decreased work efficiency, but did not find the Veteran unable to work.  Similarly, a July 2013 VA examiner found that the Veteran's heart disability did not impact his ability to work.   While the objective evidence shows that the Veteran's PTSD would interfere with his ability to function in certain occupational environments, the evidence also demonstrated that with limitations he could still obtain and follow substantially gainful employment.  Overall, the Board finds that the evidence during this appeal period does not support a finding that the Veteran's service-connected disabilities cause a significantly diminished level of functioning to the point where the Veteran is unable to work. 

The Board emphasizes that the rating schedule is intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To the extent the service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Therefore, as the Veteran has not provided any competent and credible evidence that his service-connected disabilities, either singly or combined, prevent him from securing or following any substantially gainful employment, the Board finds that referral for extraschedular consideration is not appropriate, and the claim is denied. 


ORDER

Entitlement to an initial 50 percent rating, but not higher, for PTSD is granted.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


